DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 09/15/2020 and 07/10/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
The listing of Non-Patent Literature Document I in IDS 09/15/2020 doesn’t clearly indicate the date of the document.
The listings of Non-Patent Literature Documents D, E in IDS 07/10/2021 don’t clearly indicate the dates of these documents.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, US 2019/0159157 in view of 3GPP, “5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)”.

For claim 1. Gupta teaches: A method, comprising: 
maintaining a Protocol data unit (PDU) session by a user equipment (UE) in a 5G system (5GS) of a mobile communication network, (Gupta, paragraph 135-142, “Coordination between 5GSM and ESM for the enhanced option may use certain procedures only for a UE supporting single-registration mode without N26 interface when the enhanced option is used and if the UE has at least one PDU session or default EPS bearer context active in the source system before the intersystem change… At inter-system change from N1 mode to S1 mode in EMM-IDLE mode when the UE supports non-IP PDN type and at least one PDU session is active or the UE does not support non-IP PDN type and at least one PDU session context of IPv4, IPv6 or IPv4v6 PDU session type is active, the UE may undertake several actions. These actions are predicated on the UE supporting sending an ATTACH REQUEST message containing a PDN CONNECTIVITY REQUEST message with request type set to “handover” to transfer a PDU session from N1 mode to S1 mode and the UE having received an interworking without N26 supported indication from the network.”)
performing an inter-system change and thereby switching from 5GS to an evolved packet system (EPS); converting the PDU session to a packet data network (PDN) connection in EPS, (Gupta, paragraph 135-142, “At inter-system change from N1 mode to S1 mode in EMM-IDLE mode when the UE supports non-IP PDN type and at least one PDU session is active or the UE does not support non-IP PDN type and at least one PDU session context of IPv4, IPv6 or IPv4v6 PDU session type is active, the UE may undertake several actions… The UE may enter substates EMM-DEREGISTERED.NORMAL-SERVICE and 5GMM-REGISTERED.NO-CELL-AVAILABLE, map each PDU session supporting interworking to EPS to the default EPS bearer context of the corresponding PDN connection(s) and set the state of each default EPS bearer context, and initiate an EPS attach procedure and include a PDN Connectivity Request message with request type set to “handover” in the Attach Request message to activate a default EPS bearer context for one of the active PDU session contexts. After successful completion of the EPS attach procedure, the UE may attempt to activate each of the other default EPS bearer contexts, if any, by initiating a stand-alone PDN connectivity procedure with request type set to “handover” in the PDN CONNECTIVITY REQUEST message.”)
Gupta doesn’t teach: wherein the UE supports a packet-switched data-off (PS_Data_Off) feature for the PDU session; wherein the UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change from 5GS to EPS; and monitoring a PS_Data_Off status change and in response initiating a Bearer Resource Modification procedure with a 3GPP PS_Data Off UE Status;
3GPP from the same or similar fields of endeavor teaches: wherein the UE supports a packet-switched data-off (PS_Data_Off) feature for the PDU session; (3GPP, section 5.6.10.1, “The UE may provide following information to the SMF during the lifetime of a PDU Session: … PS data off status of the UE.”; section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs.”)
wherein the UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change from 5GS to EPS; (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios” and in order for 5GC to support 3GPP PS Data Off operation in roaming scenarios, whichever system the UE is handed over to must also support it)
and monitoring a PS_Data_Off status change and in response initiating a Bearer Resource Modification procedure with a 3GPP PS_Data Off UE Status. (3GPP, section 5.24, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (or change) during and/or after handover and having the network support PS Data Off after such handover since it’s well-known in the art for UE to report its PS Data Off status (or change) during and/or after handover and for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

For claim 3. Gupta and 3GPP disclose all the limitations of claim 1, however Gupta doesn’t teach: wherein the 3GPP PS_Data_Off UE status is changed between “activated” or “deactivated” in the UE when the PS_Data_Off feature is supported.
3GPP from the same or similar fields of endeavor teaches: wherein the 3GPP PS_Data_Off UE status is changed between “activated” or “deactivated” in the UE when the PS_Data_Off feature is supported. (3GPP, section 5.6.10.1, “The UE may provide following information to the SMF during the lifetime of a PDU Session: … PS data off status of the UE.”; section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (which includes “activated” or “deactivated”) since it’s well-known in the art for UE to report its PS Data Off status during handover (3GPP, section 5.24) in the analogous art of communication.

For claim 4. Gupta and 3GPP disclose all the limitations of claim 1, however Gupta doesn’t teach: wherein the 3GPP PS_Data_Off UE status is included in an extended Protocol Configuration Options (ePCO)/PCO information element (IE) of a Bearer Resource Modification Request message.
3GPP from the same or similar fields of endeavor teaches: wherein the 3GPP PS_Data_Off UE status is included in an extended Protocol Configuration Options (ePCO)/PCO information element (IE) of a Bearer Resource Modification Request message. (Gupta, section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs… The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (or change) in PCO during and/or after handover since it’s well-known in the art for UE to report its PS Data Off status (or change) in PCO during and/or after handover (3GPP, section 5.24) in the analogous art of communication.

For claim 5. Gupta and 3GPP disclose all the limitations of claim 1, and Gupta further teaches: wherein the UE performs inter-system change from EPS to 5GS, (Gupta, paragraph 143-145, “Similarly, at inter-system change from S1 mode to N1 mode in 5GMM-IDLE mode, the UE may enter substate 5GMM-REGISTERED.NORMAL-SERVICE and substate EMM-REGISTERED.NO-CELL-AVAILABLE, map the default EPS bearer context(s) of the PDN connection(s), if any, to the corresponding PDU session(s) and set the state of each PDU session, and initiate the registration procedure for mobility and periodic registration update indicating “mobility registration updating” in the 5GS registration type IE of the REGISTRATION REQUEST message. After having successfully registered in N1 mode the UE may, if the UE supports the PDU session establishment procedure with request type set to “existing PDU session” to transfer a PDN connection from S1 mode to N1 mode and the UE has received an “interworking without N26 supported” indication from the network, attempt to transfer all existing PDN connections, if any, from S1 mode to N1 mode by initiating the PDU session establishment procedure with request type set to “existing PDU session.” Otherwise the UE may establish PDU sessions corresponding to all existing PDN connections, if any, by initiating the PDU session establishment procedure with request type set to “initial request”.”)
Gupta doesn’t teach: wherein the UE assumes that the PS_Data_Off feature is supported in 5GS after performing the inter-system change.
3GPP from the same or similar fields of endeavor teaches: wherein the UE assumes that the PS_Data_Off feature is supported in 5GS after performing the inter-system change. (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported is supported in 5GS after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having the network support PS Data Off after such handover since it’s well-known in the art for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

For claim 6. Gupta and 3GPP disclose all the limitations of claim 1, and Gupta further teaches: wherein the UE performs inter-system change from EPS to 5GS and then back to EPS, (Gupta, paragraph 143-152, “Similarly, at inter-system change from S1 mode to N1 mode in 5GMM-IDLE mode, the UE may enter substate 5GMM-REGISTERED.NORMAL-SERVICE and substate EMM-REGISTERED.NO-CELL-AVAILABLE, map the default EPS bearer context(s) of the PDN connection(s), if any, to the corresponding PDU session(s) and set the state of each PDU session, and initiate the registration procedure for mobility and periodic registration update indicating “mobility registration updating” in the 5GS registration type IE of the REGISTRATION REQUEST message… a ‘premature’ change back from N1 mode to S1 mode when the first EPS bearer context has already been transferred to 5GC, the UE may initiate an EPS attach procedure and consequently lose the default EPS bearer contexts which could not be transferred (as the MME may deactivate these contexts locally when receiving the ATTACH REQUEST message). If the change back occurs before the UE is able to transfer any default EPS bearer context to the 5GC, then the UE may initiate a TAU procedure using the 4G-GUTI as UE identity, trying to resume the old configuration in S1 mode.”)
Gupta doesn’t teach: wherein the UE assumes that the PS_Data_Off feature is supported for the same PDN connection.
3GPP from the same or similar fields of endeavor teaches: wherein the UE assumes that the PS_Data_Off feature is supported for the same PDN connection. (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios” and in order for 5GC to support 3GPP PS Data Off operation in roaming scenarios, whichever system the UE is handed over to must also support it)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having the network support PS Data Off after such handover since it’s well-known in the art for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

For claim 7. Gupta teaches: A User Equipment (UE), (Gupta, fig 1, paragraph 18-20, UE with various circuits) comprising: 
a Protocol data unit (PDU) session handling circuit that maintains a PDU session in a 5G system (5GS) of a mobile communication network, (Gupta, paragraph 135-142, “Coordination between 5GSM and ESM for the enhanced option may use certain procedures only for a UE supporting single-registration mode without N26 interface when the enhanced option is used and if the UE has at least one PDU session or default EPS bearer context active in the source system before the intersystem change… At inter-system change from N1 mode to S1 mode in EMM-IDLE mode when the UE supports non-IP PDN type and at least one PDU session is active or the UE does not support non-IP PDN type and at least one PDU session context of IPv4, IPv6 or IPv4v6 PDU session type is active, the UE may undertake several actions. These actions are predicated on the UE supporting sending an ATTACH REQUEST message containing a PDN CONNECTIVITY REQUEST message with request type set to “handover” to transfer a PDU session from N1 mode to S1 mode and the UE having received an interworking without N26 supported indication from the network.”)
a mobility management circuit that performs an inter-system change and thereby switching from 5GS to an evolved packet system (EPS), wherein the UE converts the PDU session to a packet data network (PDN) connection in EPS, (Gupta, paragraph 135-142, “At inter-system change from N1 mode to S1 mode in EMM-IDLE mode when the UE supports non-IP PDN type and at least one PDU session is active or the UE does not support non-IP PDN type and at least one PDU session context of IPv4, IPv6 or IPv4v6 PDU session type is active, the UE may undertake several actions… The UE may enter substates EMM-DEREGISTERED.NORMAL-SERVICE and 5GMM-REGISTERED.NO-CELL-AVAILABLE, map each PDU session supporting interworking to EPS to the default EPS bearer context of the corresponding PDN connection(s) and set the state of each default EPS bearer context, and initiate an EPS attach procedure and include a PDN Connectivity Request message with request type set to “handover” in the Attach Request message to activate a default EPS bearer context for one of the active PDU session contexts. After successful completion of the EPS attach procedure, the UE may attempt to activate each of the other default EPS bearer contexts, if any, by initiating a stand-alone PDN connectivity procedure with request type set to “handover” in the PDN CONNECTIVITY REQUEST message.”)
Gupta doesn’t teach: wherein the UE supports a packet-switched data-off (PS_Data_Off) feature for the PDU session; wherein the UE assumes that the PS_Data_Off feature is supported for the PDN connection after performing the inter-system change from 5GS to EPS; and a control circuit that monitors a PS_Data_Off status change and in response initiating a Bearer Resource Modification procedure with a 3GPP PS_Data_Off UE Status.
3GPP from the same or similar fields of endeavor teaches: wherein the UE supports a packet-switched data-off (PS_Data_Off) feature for the PDU session; (3GPP, section 5.6.10.1, “The UE may provide following information to the SMF during the lifetime of a PDU Session: … PS data off status of the UE.”; section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs.”)
wherein the UE assumes that the PS_Data_Off feature is supported for the PDN connection after performing the inter-system change from 5GS to EPS; (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios” and in order for 5GC to support 3GPP PS Data Off operation in roaming scenarios, whichever system the UE is handed over to must also support it)
and a control circuit that monitors a PS_Data_Off status change and in response initiating a Bearer Resource Modification procedure with a 3GPP PS_Data_Off UE Status. (3GPP, section 5.24, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (or change) during and/or after handover and having the network support PS Data Off after such handover since it’s well-known in the art for UE to report its PS Data Off status (or change) during and/or after handover and for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

For claim 9. Gupta and 3GPP disclose all the limitations of claim 7, however Gupta doesn’t teach: wherein the 3GPP PS_Data_Off UE status is changed between “activated” or “deactivated” in the UE when the PS_Data_Off feature is supported.
3GPP from the same or similar fields of endeavor teaches: wherein the 3GPP PS_Data_Off UE status is changed between “activated” or “deactivated” in the UE when the PS_Data_Off feature is supported. (3GPP, section 5.6.10.1, “The UE may provide following information to the SMF during the lifetime of a PDU Session: … PS data off status of the UE.”; section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (which includes “activated” or “deactivated”) since it’s well-known in the art for UE to report its PS Data Off status during handover (3GPP, section 5.24) in the analogous art of communication.

For claim 10. Gupta and 3GPP disclose all the limitations of claim 7, however Gupta doesn’t teach: wherein the 3GPP PS_Data_Off UE status is included in an extended Protocol Configuration Options (ePCO)/PCO information element (IE) of a Bearer Resource Modification Request message.
3GPP from the same or similar fields of endeavor teaches: wherein the 3GPP PS_Data_Off UE status is included in an extended Protocol Configuration Options (ePCO)/PCO information element (IE) of a Bearer Resource Modification Request message. (Gupta, section 5.24, “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure. NOTE 2: This also covers scenarios when the user activates/deactivates 3GPP PS Data Off while connected via Non-3GPP access only, and then a handover to 3GPP access occurs… The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having UE reporting its PS Data Off status (or change) in PCO during and/or after handover since it’s well-known in the art for UE to report its PS Data Off status (or change) in PCO during and/or after handover (3GPP, section 5.24) in the analogous art of communication.

For claim 11. Gupta and 3GPP disclose all the limitations of claim 7, and Gupta further teaches: wherein the UE performs inter-system change from EPS to 5GS, (Gupta, paragraph 143-145, “Similarly, at inter-system change from S1 mode to N1 mode in 5GMM-IDLE mode, the UE may enter substate 5GMM-REGISTERED.NORMAL-SERVICE and substate EMM-REGISTERED.NO-CELL-AVAILABLE, map the default EPS bearer context(s) of the PDN connection(s), if any, to the corresponding PDU session(s) and set the state of each PDU session, and initiate the registration procedure for mobility and periodic registration update indicating “mobility registration updating” in the 5GS registration type IE of the REGISTRATION REQUEST message. After having successfully registered in N1 mode the UE may, if the UE supports the PDU session establishment procedure with request type set to “existing PDU session” to transfer a PDN connection from S1 mode to N1 mode and the UE has received an “interworking without N26 supported” indication from the network, attempt to transfer all existing PDN connections, if any, from S1 mode to N1 mode by initiating the PDU session establishment procedure with request type set to “existing PDU session.” Otherwise the UE may establish PDU sessions corresponding to all existing PDN connections, if any, by initiating the PDU session establishment procedure with request type set to “initial request”.”)
Gupta doesn’t teach: wherein the UE assumes that the PS_Data_Off feature is supported in 5GS after performing the inter-system change.
3GPP from the same or similar fields of endeavor teaches: wherein the UE assumes that the PS_Data_Off feature is supported in 5GS after performing the inter-system change. (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported is supported in 5GS after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having the network support PS Data Off after such handover since it’s well-known in the art for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

For claim 12. Gupta and 3GPP disclose all the limitations of claim 7, and Gupta further teaches: wherein the UE performs inter-system change from EPS to 5GS and then back to EPS, (Gupta, paragraph 143-152, “Similarly, at inter-system change from S1 mode to N1 mode in 5GMM-IDLE mode, the UE may enter substate 5GMM-REGISTERED.NORMAL-SERVICE and substate EMM-REGISTERED.NO-CELL-AVAILABLE, map the default EPS bearer context(s) of the PDN connection(s), if any, to the corresponding PDU session(s) and set the state of each PDU session, and initiate the registration procedure for mobility and periodic registration update indicating “mobility registration updating” in the 5GS registration type IE of the REGISTRATION REQUEST message… a ‘premature’ change back from N1 mode to S1 mode when the first EPS bearer context has already been transferred to 5GC, the UE may initiate an EPS attach procedure and consequently lose the default EPS bearer contexts which could not be transferred (as the MME may deactivate these contexts locally when receiving the ATTACH REQUEST message). If the change back occurs before the UE is able to transfer any default EPS bearer context to the 5GC, then the UE may initiate a TAU procedure using the 4G-GUTI as UE identity, trying to resume the old configuration in S1 mode.”)
Gupta doesn’t teach: wherein the UE assumes that the PS_Data_Off feature is supported for the same PDN connection.
3GPP from the same or similar fields of endeavor teaches: wherein the UE assumes that the PS_Data_Off feature is supported for the same PDN connection. (3GPP, section 5.24, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios.”; inter-system change is roaming scenario, as thus it’s clear that UE assumes that the PS Data Off feature is supported for the PDN connection after performing the inter-system change since it knows that according to standard, “The 5GC shall support 3GPP PS Data Off operation in both non-roaming and roaming scenarios” and in order for 5GC to support 3GPP PS Data Off operation in roaming scenarios, whichever system the UE is handed over to must also support it)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Gupta, since Gupta suggests a technique for performing handover, and 3GPP suggests the beneficial way of including into such technique having the network support PS Data Off after such handover since it’s well-known in the art for the network to support PS Data Off in both non-roaming and roaming scenarios (3GPP, section 5.24) in the analogous art of communication.

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, US 2019/0159157 in view of 3GPP, “5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)” and Buckley, US 2019/0190775.

For claim 2. Gupta and 3GPP disclose all the limitations of claim 1, however Gupta and 3GPP don’t teach: wherein the PDN connection is associated with a PS_Data_Off Support Indication indicating whether the PS_Data_Off feature is supported.
Buckley from the same or similar fields of endeavor teaches: wherein the PDN connection is associated with a PS_Data_Off Support Indication indicating whether the PS_Data_Off feature is supported. (Buckley, paragraph 166-175, “If at the time of LTE/E-UTRAN attach, the UE is already in a state of/has activated “Data Off” (e.g., due to the UE roaming to a PLMN that is not the UE's HPLMN or an EHPLMN), then the UE can perform an EPS attach with a PDN connection as currently specified but indicate to the network that no downlink data is allowed/all downlink data is prohibited for the PDN connection(s) for the default EPS bearer by sending an indication to the P-GW e.g., by including an indication in the PCO information element. The flow diagram in FIG. 4 depicts this scenario… Based on the received information of the state of the activation of “Data Off”, the PDN GW 412 performs one of the following: If Data Off indication indicates that “Data Off” is activated, then the PDN GW 412 does not send downlink data/packets to the SGW 410 for the User identity for the particular PDN connection. The PDN GW 412 shall either silent discard received packets/data from the PDN or return an appropriate error e.g. an ICMP error. If Data Off indication indicates that “Data Off” is deactivated/not activated, then the PDN GW412 sends downlink data/packets to the SGW 410 for the User identity for the particular PDN connection.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buckley into Gupta and 3GPP, since 3GPP suggests a technique for communicating PS Data Off status, and Buckley suggests the beneficial way of associating such PS Data Off status with PDN connection so the PDN GW can know how to handle data associated with such PDN connection according to such PS Data Off status (Buckley, paragraph 166-175) in the analogous art of communication.

For claim 8. Gupta and 3GPP disclose all the limitations of claim 7, however Gupta and 3GPP don’t teach: wherein the PDN connection is associated with a PS_Data_Off Support Indication indicating whether the PS_Data_Off feature is supported.
Buckley from the same or similar fields of endeavor teaches: wherein the PDN connection is associated with a PS_Data_Off Support Indication indicating whether the PS_Data_Off feature is supported. (Buckley, paragraph 166-175, “If at the time of LTE/E-UTRAN attach, the UE is already in a state of/has activated “Data Off” (e.g., due to the UE roaming to a PLMN that is not the UE's HPLMN or an EHPLMN), then the UE can perform an EPS attach with a PDN connection as currently specified but indicate to the network that no downlink data is allowed/all downlink data is prohibited for the PDN connection(s) for the default EPS bearer by sending an indication to the P-GW e.g., by including an indication in the PCO information element. The flow diagram in FIG. 4 depicts this scenario… Based on the received information of the state of the activation of “Data Off”, the PDN GW 412 performs one of the following: If Data Off indication indicates that “Data Off” is activated, then the PDN GW 412 does not send downlink data/packets to the SGW 410 for the User identity for the particular PDN connection. The PDN GW 412 shall either silent discard received packets/data from the PDN or return an appropriate error e.g. an ICMP error. If Data Off indication indicates that “Data Off” is deactivated/not activated, then the PDN GW412 sends downlink data/packets to the SGW 410 for the User identity for the particular PDN connection.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buckley into Gupta and 3GPP, since 3GPP suggests a technique for communicating PS Data Off status, and Buckley suggests the beneficial way of associating such PS Data Off status with PDN connection so the PDN GW can know how to handle data associated with such PDN connection according to such PS Data Off status (Buckley, paragraph 166-175) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462